 

Exhibit 10.2

 

FRANCESCA’S HOLDINGS CORPORATION

2015 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award Agreement”) is dated as
of ___________, 2019 (the “Award Date”) by and between Francesca’s Holdings
Corporation, a Delaware corporation (the “Corporation”), and ___________ (the
“Participant”).

 

WITNESSETH

 

WHEREAS, pursuant to the Francesca’s Holdings Corporation 2015 Equity Incentive
Plan (the “Plan”), the Corporation hereby grants to the Participant, effective
as of the date hereof, a credit of stock units under the Plan (the “Award”),
upon the terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.       Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

 

2.       Grant. Subject to the terms of this Award Agreement, the Corporation
hereby grants to the Participant an Award with respect to an aggregate of
__________ stock units (subject to adjustment as provided in Section 7.1 of the
Plan) (the “Stock Units”). As used herein, the term “stock unit” shall mean a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding share of the Corporation’s Common Stock solely for
purposes of the Plan and this Award Agreement. The Stock Units shall be used
solely as a device for the determination of the payment to eventually be made to
the Participant if such Stock Units vest pursuant to Section 3. The Stock Units
shall not be treated as property or as a trust fund of any kind.

 

3.       Vesting. Subject to the terms and conditions of this Award Agreement
(including, without limitation, the terms of Section 8 below), the Award shall
vest in _______ installment on the ________ anniversary of the Award Date.

 

4.       Continuance of Employment or Service. Except as expressly provided in
Section 8 of this Award Agreement, the vesting schedule requires continued
employment or service through the applicable vesting date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under this Award Agreement. Employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Participant
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services as provided
in Section 8 below or under the Plan.

 

 

 

 

Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any of its Subsidiaries, interferes in any way with the right of the Corporation
or any of its Subsidiaries at any time to terminate such employment or services,
or affects the right of the Corporation or any of its Subsidiaries to increase
or decrease the Participant’s other compensation or benefits. Nothing in this
Award Agreement, however, is intended to adversely affect any independent
contractual right of the Participant without his or her consent thereto.

 

5.       Dividend and Voting Rights.

 

(a)       Limitations on Rights Associated with Units. The Participant shall
have no rights as a stockholder of the Corporation, no dividend rights (except
as expressly provided in Section 5(b) with respect to Dividend Equivalent
Rights) and no voting rights, with respect to the Stock Units and any shares of
Common Stock underlying or issuable in respect of such Stock Units until such
shares of Common Stock are actually issued to and held of record by the
Participant. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of such
shares.

 

(b)       Dividend Equivalent Rights Distributions. As of any date that the
Corporation pays an ordinary cash dividend on its Common Stock, the Corporation
shall credit the Participant with an additional number of Stock Units equal to
(i) the per share cash dividend paid by the Corporation on its Common Stock on
such date, multiplied by (ii) the total number of Stock Units (including any
dividend equivalents previously credited hereunder) (with such total number
adjusted pursuant to Section 7.1 of the Plan) subject to the Award as of the
related dividend payment record date, divided by (iii) the fair market value of
a share of Common Stock on the date of payment of such dividend. Any Stock Units
credited pursuant to the foregoing provisions of this Section 5(b) shall be
subject to the same vesting, payment and other terms, conditions and
restrictions as the original Stock Units to which they relate. No crediting of
Stock Units shall be made pursuant to this Section 5(b) with respect to any
Stock Units which, as of such record date, have either been paid pursuant to
Section 7 or terminated pursuant to Section 8.

 

6.       Restrictions on Transfer. Neither the Award, nor any interest therein
or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily. The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, or (b) transfers
by will or the laws of descent and distribution.

 

7.       Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following each vesting of the applicable portion of
the total Award pursuant to Section 3 hereof or Section 7 of the Plan (and in
all events not later than two and one-half months after the applicable vesting
date), the Corporation shall deliver to the Participant a number of shares of
Common Stock (either by delivering one or more certificates for such shares or
by entering such shares in book entry form, as determined by the Corporation in
its discretion) equal to the number of Stock Units subject to this Award that
vest on the applicable vesting date; provided, however, that the Administrator
may, in its sole discretion, provide for any or all of such vested Stock Units
to be settled in cash as opposed to shares, with the amount of the payment for
each such vested Stock Unit that is to be settled in cash to equal the fair
market value of a share of Common Stock (as determined under Section 5.5 of the
Plan) on the applicable payment date, in each case unless such Stock Units
terminate prior to the given vesting date pursuant to Section 8. The
Corporation’s obligation to deliver shares of Common Stock or otherwise make
payment with respect to vested Stock Units is subject to the condition precedent
that the Participant or other person entitled under the Plan to receive any
shares with respect to the vested Stock Units deliver to the Corporation any
representations or other documents or assurances required pursuant to Section
8.1 of the Plan. The Participant shall have no further rights with respect to
any Stock Units that are paid or that terminate pursuant to Section 8.

 

 

 

 

8.       Effect of Termination of Employment or Services; Change of Control.

 

(a)       General. Except as expressly provided in Section 8(b), the
Participant’s Stock Units shall terminate to the extent such units have not
become vested prior to the first date the Participant is no longer employed by
or in service to the Corporation or one of its Subsidiaries, regardless of the
reason for the termination of the Participant’s employment or service with the
Corporation or a Subsidiary, whether with or without cause, voluntarily or
involuntarily (the date of such termination of employment or service is referred
to as the Participant’s “Severance Date”). If any unvested Stock Units are
terminated hereunder, such Stock Units shall automatically terminate and be
cancelled as of the applicable termination date without payment of any
consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.

 

(b)       Certain Terminations in Connection with Change of Control.
Notwithstanding Section 8(a), if a Change of Control (as defined below) occurs
and, in connection with or within twelve (12) months following the Change of
Control, the Participant’s employment or service is terminated by the
Corporation or a Subsidiary without Cause (as defined below) or by the
Participant for Good Reason (as defined below), the Participant’s Stock Units,
to the extent then outstanding and unvested, shall fully vest as of the
Severance Date; provided, however, that such accelerated vesting shall be
subject to the Participant’s providing to the Corporation upon or promptly
following (and in all events within twenty-one (21) days, or such longer period
of time as required by applicable law, following) the Severance Date a
separation agreement which shall contain a valid, executed general release of
claims in a form acceptable to the Corporation, and the Participant’s not
revoking such release within any revocation period provided by applicable law.

 

(c)       Defined Terms. The following definitions shall apply for purposes of
this Award Agreement:

 

(i) “Cause” with respect to the Participant means the definition of “Cause”
provided in any written employment agreement (or offer letter or similar written
agreement) between the Participant and Corporation or any Subsidiary.  If the
Participant is not covered by such an agreement with the Corporation or a
Subsidiary that defines such term, then “Cause” with respect to the Participant
means that one or more of the following has occurred:  (A) the Participant has
committed a felony or a crime involving moral turpitude (under the laws of the
United States or any relevant state, or a similar crime or offense under the
applicable laws of any relevant foreign jurisdiction); (B) the Participant has
engaged in acts of fraud, dishonesty or other acts of material misconduct in the
course of the Participant’s duties; (C) the Participant’s abuse of narcotics or
alcohol that has or may reasonably cause material harm the Corporation; (D) any
material violation by the Participant of the Corporation’s written policies that
causes material harm to the Company; (E) the Participant’s material failure to
perform or uphold his or her duties and/or his or her material failure to comply
with reasonable directives of the Corporation’s Chief Executive Officer or Board
of Directors, as applicable; or (F) any material breach by the Participant of
this Award Agreement or any other contract the Participant is a party to with
the Corporation or any Subsidiary.

 

 

 

 

(ii) “Change of Control” means any of the following:

 

(a) The dissolution or liquidation of the Corporation, other than in the context
of a Business Combination that does not constitute a Change in Control Event
under paragraph (c) below;

 

(b) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(a “Person”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of 50% or more of either (1) the then-outstanding shares of common stock
of the Corporation (the “Outstanding Company Common Stock”) or (2) the combined
voting power of the then-outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
paragraph (b), the following acquisitions shall not constitute a Change of
Control; (A) any acquisition directly from the Corporation, (B) any acquisition
by the Corporation, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any of its affiliates or a
successor to the Corporation or any of its affiliates, (D) any acquisition by
any entity pursuant to a Business Combination, or (E) any acquisition by a
Person described in and satisfying the conditions of Rule 13d-1(b) promulgated
under the Exchange Act; or

 

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
Subsidiary, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation’s assets directly or
through one or more subsidiaries (a “Parent”)), and (2) no Person (excluding any
individual or entity described in clauses (C) or (E) of paragraph (b) above)
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
50% existed prior to the Business Combination.

 

 

 

 

(iii) “Good Reason” with respect to the Participant means the definition of
“Good Reason” provided in any written employment agreement (or offer letter or
similar written agreement) between the Participant and Corporation or any
Subsidiary.  If the Participant is not covered by such an agreement with the
Corporation or a Subsidiary that defines such term, then “Good Reason” with
respect to the Participant means the occurrence (without the Participant’s
consent) of any one or more of the following conditions: (A) a material
diminution in the Participant’s rate of base salary; (B) a material diminution
in the Participant’s authority, duties, or responsibilities; (C) a material
change in the geographic location of the Participant’s principal office with the
Corporation (for this purpose, in no event shall a relocation of such office to
a new location that is not more than fifty (50) miles from the current location
of the Corporation’s executive offices constitute a “material change”); or (D) a
material breach by the Corporation of this Award Agreement; provided, however,
that any such condition or conditions, as applicable, shall not constitute Good
Reason unless both (x) the Participant provides written notice to the
Corporation of the condition claimed to constitute Good Reason within sixty (60)
days of the initial existence of such condition(s) (such notice to be delivered
in accordance with Section 11), and (y) the Corporation fails to remedy such
condition(s) within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of the Participant’s
employment with the Corporation shall not constitute a termination for Good
Reason unless such termination occurs not more than one hundred and twenty (120)
days following the initial existence of the condition claimed to constitute Good
Reason.

 

9.       Adjustments Upon Specified Events. Upon the occurrence of certain
events relating to the Corporation’s stock contemplated by Section 7.1 of the
Plan (including, without limitation, an extraordinary cash dividend on such
stock), the Administrator shall make adjustments in accordance with such section
in the number of Stock Units then outstanding and the number and kind of
securities that may be issued in respect of the Award. No such adjustment shall
be made with respect to any ordinary cash dividend for which dividend
equivalents are credited pursuant to Section 5(b).

 

10.       Tax Withholding. Subject to Section 8.1 of the Plan, upon any
distribution of shares of Common Stock in respect of the Stock Units, the
Corporation shall automatically reduce the number of shares to be delivered by
(or otherwise reacquire) the appropriate number of whole shares, valued at their
then fair market value (with the “fair market value” of such shares determined
in accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution of shares at the minimum applicable withholding rates. In the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.

 

11.       Notices. Any notice to be given under the terms of this Award
Agreement shall be in writing and addressed to the Corporation at its principal
office to the attention of the Secretary, and to the Participant at the
Participant’s last address reflected on the Corporation’s payroll records. Any
notice shall be delivered in person or shall be enclosed in a properly sealed
envelope, addressed as aforesaid, registered or certified, and deposited
(postage and registry or certification fee prepaid) in a post office or branch
post office regularly maintained by the United States Government. Any such
notice shall be given only when received, but if the Participant is no longer an
Eligible Person, shall be deemed to have been duly given five business days
after the date mailed in accordance with the foregoing provisions of this
Section 11.

 

 

 

 

12.       Plan. The Award and all rights of the Participant under this Award
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award Agreement. The Participant acknowledges having
read and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

 

13.       Entire Agreement. This Award Agreement and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Plan may be amended pursuant to Section 8.6 of the Plan. This
Award Agreement may be amended by the Board from time to time. Any such
amendment must be in writing and signed by the Corporation. Any such amendment
that materially and adversely affects the Participant’s rights under this Award
Agreement requires the consent of the Participant in order to be effective with
respect to the Award. The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof.

 

14.       Limitation on Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Award Agreement
creates only a contractual obligation on the part of the Corporation as to
amounts payable and shall not be construed as creating a trust. Neither the Plan
nor any underlying program, in and of itself, has any assets. The Participant
shall have only the rights of a general unsecured creditor of the Corporation
with respect to amounts credited and benefits payable, if any, with respect to
the Stock Units, and rights no greater than the right to receive the Common
Stock as a general unsecured creditor with respect to Stock Units, as and when
payable hereunder.

 

15.       Counterparts. This Award Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

16.       Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

17.       Governing Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to conflict of law principles thereunder.

 

 

 

 

18.       Construction. It is intended that the terms of the Award will not
result in the imposition of any tax liability pursuant to Section 409A of the
Code. This Award Agreement shall be construed and interpreted consistent with
that intent.

 

19.       Clawback Policy. The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).

 

20.       Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM AGAINST OUT
OF OR RELATING TO THE PLAN OR THIS RESTRICTED STOCK UNIT AWARD AGREEMENT
(INCLUDING THESE TERMS).

 

21.       No Advice Regarding Grant. The Participant is hereby advised to
consult with his or her own tax, legal and/or investment advisors with respect
to any advice the Participant may determine is needed or appropriate with
respect to the Stock Units (including, without limitation, to determine the
foreign, state, local, estate and/or gift tax consequences with respect to the
Award). Neither the Corporation nor any of its officers, directors, affiliates
or advisors makes any representation (except for the terms and conditions
expressly set forth in this Award Agreement) or recommendation with respect to
the Award. Except for the withholding rights set forth in Section 10 above, the
Participant is solely responsible for any and all tax liability that may arise
with respect to the Award.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

 



  FRANCESCA’S HOLDINGS CORPORATION,   a Delaware corporation       By:
                   

  Print Name:      

  Its:   

 

  PARTICIPANT       Signature       Print Name

  

 

 

 

CONSENT OF SPOUSE

 

In consideration of the execution of the foregoing Restricted Stock Unit Award
Agreement by Francesca’s Holdings Corporation, I, _____________________________,
the spouse of the Participant therein named, do hereby join with my spouse in
executing the foregoing Restricted Stock Unit Award Agreement and do hereby
agree to be bound by all of the terms and provisions thereof and of the Plan.

 

Dated: _____________, 20__

 

  Signature of Spouse       Print Name

 

 

 

 

 

